DETAILED ACTION
This action is in response to the amendments and remarks filed 09/15/2020 in which no claims have been amended, , claims 3-8 have been canceled and claims 19-20 have been withdrawn as directed to a non-elected invention and thus claims 1-2, 9-18 and 21-22 are ready for examination.
Response to Arguments
Applicant's arguments filed 03/31/2020 have been fully considered and they are convincing; however the claims remain rejected citing art found in an updated search and thus the current action is made Non-Final.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-18 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2009/0000475A1 (hereinafter “Fekety”) in view of US2007/0026190 (hereinafter "Baba") and US 2008/0138569 A1 (hereinafter “Collier”)
Regarding claim 1 and 22 Fekety discloses a fired inorganic membrane structure (i.e. a honeycomb shaped porous ceramic body) (Abstract, Figs. 1) comprising: 
a honeycomb shaped substrate 2 which has porous partition walls and in which there are formed a plurality of cells 8 to become through channels of a fluid passing through the porous ceramic body by the partition walls; 
and multiple intermediate layers (12 in Fig. 2 and 97/98 in Fig. 13B) which is disposed at the surface of the substrate; wherein the second intermediate layer 98 is considered a surface layer because it is at the outermost surface of the first intermediate layer ([0051], [0096], Figs. 2 and 13B); 
wherein the substrate is made of a porous ceramic material [0052]-[0056],
wherein the intermediate layer is made of a porous ceramic material provided with pores [0059] and having an average pore diameter smaller the average pore diameter of the surface of the substrate (substrate is disclosed to have mean pore size of 5-15 micron [0055] and intermediate layers have an mean pore size of 50 nm to 1 micron [0060]-[0061]; where it is expected the surface of the substrate has the same pore size as the average given),
wherein the intermediate layers (and thus the surface layer) may be alumina or cordierite [0059]; Thus the surface layer is an alumina-containing alumina surface layer.

    PNG
    media_image1.png
    849
    577
    media_image1.png
    Greyscale

Fekety does not disclose (1) the intermediate laver has a thickness of 150 μm to 600 μm or (2) that the alumina surface layer consists of only alumina and magnesium and is produced using a magnesium-based compound selected from the group consisting of magnesium chloride, carbonate, acetate, sulfate, nitrate or hydroxide wherein Mg in the magnesium-based compound is included in the alumina surface layer so that a mass ratio represented by (Mg/(Mg + Al))x100 is 0.9 mass% or more and 26.8 mass% or less (or, to claim 22, 30 mass% or less).
However, with regard to (1) the intermediate layer thickness, Fekety discloses the intermediate layer is used to provide a smooth surface on the porous walls of the inner channels of the porous support [0057] and as further disclosed by Baba when an intermediate layer is used on a base having large unevenness the intermediate layer must be of sufficient thickness to avoid defect, while balancing flow resistance [0087] and specifically Baba discloses an intermediate layer of 160 µm (Table 2, Comp. Ex. 10); thus the thickness of the intermediate layer (and thus also its ratio to that of the substrate thickness) is a result effective variable. Case law holds that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate intermediate layer thickness, including those within the scope of the present claims, so as to produce desired performance.  
With regard to (2) the alumina layer containing a magnesium compound; Fekety disclose the alumina surface layer may be simply alumina or alpha-alumina [0059] but is silent to a magnesium compound as claimed. However Collier discloses adding 1-15 wt% of MgO (from magnesium acetate or magnesium nitrate) to an alpha-alumina membrane (which may consist of only the alumina and the magnesium compound) to aide in sintering because “use of a sintering aid can narrow the pore size distribution and increase the resulting a-alumina support strength”; [0014]-[0015], [0030]-[0031], [0063]-[0064].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Fekety in view of Baba by producing the alumina layer with 1-15 wt% MgO by using magnesium acetate or magnesium nitrate as disclosed by Collier because “use of a sintering aid can narrow the pore size distribution and increase the resulting a-alumina support strength”; [0064].
Regarding claim 2 Fekety in view of Baba and Collier discloses the honeycomb shaped porous ceramic body according to claim 1, and further wherein the alumina surface layer is formed of particles [0059]. And while Fekety does not disclose the particle size of the intermediate layers, it is disclosed that particle size of the particles forming la layer effects pore size of the layer ([0086] “The smaller the zeolite seed particles, the smaller the pore size in the resulting zeolite membrane”; while this is in relation to the zeolite layer, it would have been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate size of the particles that make of the intermediate layers (i.e. including the alumina surface layer) including those within the scope of the present claims, so as to produce desired performance.
Regarding claims 11 and 17 Fekety in view of Baba and Collier discloses the honeycomb shaped porous ceramic body according to claim 1, and further discloses a separation layer 14 which separates a mixed fluid at the surface of the alumina surface layer and which is ZSM-5 zeolite Fekety [0096]. 
Regarding claims 12 and 18 Fekety in view of Baba and Collier discloses the honeycomb shaped porous ceramic body according to claim 2, and further discloses a separation layer 14 which separates a mixed fluid at the surface of the alumina surface layer and which is ZSM-5 zeolite Fekety [0096]. 
Regarding claims 13 and 14 Fekety in view of Baba and Collier discloses the honeycomb shaped porous ceramic body according to claims 11 and 12, but does not disclose a performance holding strength.  However Fekety discloses the same composition as that recited in claims 11-14.  Since the composition is the same as the composition recited in claim 11-14, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Fekety inherently has the same properties as the membrane recited in claims 11-14.  Specifically, it is asserted that “a separation performance holding strength as a maximum pressure at which defects are not generated in the separation layer due to pressurizing and hence a separation performance does not deteriorate is 6 MPa or more.”  See MPEP 2112.01.
Regarding claims 15 and 16 Fekety in view of Baba and Collier discloses the honeycomb shaped porous ceramic body according to claims 11 and 12, and further wherein the membrane is used for “ultra filtration of gas” (Fekety Abstract, [0004]) including CO2 capture ([0022], [0025]; i.e. selective carbon dioxide separation) and is thus a gas separation membrane for use to selectively separate carbon dioxide. So while the separation layer 14 itself is not disclosed specifically to be “a gas separation membrane for use to selectively separate carbon dioxide”, as the layer 14 is the outermost layer of the overall membrane, it is thus considered to be “a gas separation membrane for use to selectively separate carbon dioxide” as claimed. 
Regarding claims 21 Fekety in view of Baba and Collier discloses the honeycomb shaped porous ceramic body according to claim 1, and further wherein the intermediate layer 98 (i.e. the alumina-containing alumina surface layer) may have a thickness from 1-100µm (Fekety [0057]). This overlaps with the claimed range of from 10µm to 40µm. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05(I); In re Malagari, 182 USPQ 549 (CCPA 1974). It would have been obvious to one having ordinary skill in the art to have selected the portion of Fekety’s alumina particle average diameter range that corresponds to the claimed range.  

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fekety in view of Baba and Collier and further in view of US2010/0072127A1 (hereinafter “Ichikawa”).
claims 9 and 10 Fekety in view of Baba and Collier discloses the honeycomb shaped porous ceramic body according to claim 1 and 2 but does not disclose alumina particles in the surface layer having particle diameters of 0.4 to 3 µm (claim3) or in a part of at least one of the substrate and the intermediate layer, aggregate particles are bonded to one another by an inorganic bonding component (claims 9 and 10). 
However Ichikawa discloses a separation membrane having an alumina ceramic intermediate layer, wherein the alumina intermediate layer is formed from alumina particles having an average particle diameter of from 0.03 to 1 µm and “sintering auxiliary consisted of a glass frit powder” (Ichikawa Abstract, [0064]).  Wherein “sintering auxiliary consisted of a glass frit powder” is considered an inorganic bonding component.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Fekety in view of Baba and Collier by substituting for the intermediate layer the intermediate layer as disclosed by Ichikawa (comprising the alumina particles having an average particle diameter of from 0.03 to 1 µm and glass frit powder) because this involves the simple substitution of one intermediate layer of a ceramic multiple layer membrane known in the art for another to obtain the predictable results of forming a functional membrane.
The alumina particle average diameter overlaps with that claimed. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05(I); In re Malagari, 182 USPQ 549 (CCPA 1974). It would have been obvious to one having ordinary skill in the art to have selected the portion of Ichikawa's alumina particle average diameter range that corresponds to the claimed range.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773          


	/Jason M Greene/            Primary Examiner, Art Unit 1773